NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              MARIA J., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, R.R., Appellees.

                              No. 1 CA-JV 14-0300
                                FILED 4-14-2015


              Appeal from the Superior Court in Yuma County
                          No. S1400JD20140281
               The Honorable Kathryn Stocking-Tate, Judge

                                   AFFIRMED


                                    COUNSEL

The Law Offices of Kelly A. Smith, Yuma
By Kelly A. Smith
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Erika Z. Alfred
Counsel for Appellee Department of Child Safety
                           MARIA J. v. DCS, R. R.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Judge Peter B. Swann joined.


W I N T H R O P, Judge:

¶1           Maria J. (“Mother”) appeals the juvenile court’s order
adjudicating her child, R.R., dependent as to her.1 For the reasons stated
below, we affirm.

                FACTS AND PROCEDURAL HISTORY2

¶2           Mother, a Guatemalan national, is an undocumented
immigrant living in southern California. In December 1997, while living in
Oregon, Mother gave birth to R.R. In 1998, Mother and R.R. moved to
Guatemala, where Mother gave birth to another child, V.J., in December
1999.3

¶3            In 2003, Mother returned to the United States, leaving the
children in the care of their maternal grandparents in Guatemala. Over the
next eleven years, Mother did not visit the children or bring them to visit
her in the United States, although she sent them some money. Meanwhile,




1      The juvenile court also adjudicated R.R. dependent as to her
biological father, Remigio R. (“Father”), who has not been located and is
believed to be deceased. Father is not a party to this appeal.

2       In reviewing an adjudication of dependency, we view the evidence
in the light most favorable to sustaining the juvenile court’s findings. Willie
G. v. Ariz. Dep’t of Econ. Sec., 211 Ariz. 231, 235, ¶ 21, 119 P.3d 1034, 1038
(App. 2005).

3      We refer to R.R. and V.J. collectively as “the children.”




                                      2
                           MARIA J. v. DCS, R. R.
                           Decision of the Court

when R.R. was ten years old, she dropped out of school and began cleaning
homes to support V.J., her grandparents, and herself.4

¶4            The children’s grandmother died in December 2013, and their
grandfather died a few weeks later, in January 2014. The children began
living with an uncle, but were unable to continue doing so.

¶5            In June 2014, the children boarded a bus in Guatemala and
began a four-to-five day journey to the United States border.5 Along the
way, they were assaulted by Mexican law enforcement officers, who took
most of their money. When the children reached the port of entry in San
Luis, Arizona, they were detained by federal authorities. No adult met the
children at the border, and R.R., who possessed only twenty dollars and the
clothes on her back, had no way to get to Mother’s apartment in California.

¶6            The Arizona Department of Child Safety (“DCS”) took R.R.
into temporary custody.6 A DCS investigator called Mother to come and
get R.R., but Mother refused, ostensibly because she did not want to risk

4      At the dependency hearing, Mother testified that, while the children
were living in Guatemala, she sent them “400 or $500 per month,” and R.R.
“never worked.” The juvenile court, however, found Mother’s testimony
was not credible. See Hamilton v. Municipal Court, 163 Ariz. 374, 377, 788
P.2d 107, 110 (App. 1989) (“The trial court is not bound to accept as true the
uncontroverted testimony of an interested party.” (citation omitted)).

5       Mother testified she “made arrangements” for the children to travel
from Guatemala to the United States, but had not sent money for the
journey because the children already had “the money that I usually sent to
them.” She further testified the children traveled with a twenty-year-old
sibling, who was taken into custody at the United States border by federal
officials because “she doesn’t have papers.” No other evidence supported
Mother’s claim, and as previously noted, the juvenile court found she was
not credible.

6       Because V.J. is not a United States citizen, federal officials took him
into custody and later released him. According to Mother, V.J. is currently
in her custody. Even if true, however, we do not consider this information
dispositive. Mother has provided no evidence or argument that the federal
government is in any way subject to or regularly follows the Interstate
Compact on the Placement of Children (“ICPC”), much less that it did so in
V.J.’s case.



                                      3
                           MARIA J. v. DCS, R. R.
                           Decision of the Court

the possibility of being apprehended at a Border Patrol checkpoint while
traveling to Yuma, Arizona. Mother suggested her “significant other”
might be able to pick up R.R., but DCS determined that would not be
appropriate because he had a criminal history and had never met R.R.
Mother refused to provide further contact information.

¶7            On June 18, 2014, DCS filed a petition alleging R.R. was
dependent because Mother had neglected and abandoned her. In part, DCS
maintained Mother was unable or unwilling to provide R.R. with the basic
necessities of life, including medical care, proper supervision, and
education; had left R.R. with relatives in Guatemala, where she did not
attend school or receive medical care; had failed to pick up R.R. after she
travelled through Mexico to the United States; and had refused to allow for
inspection of Mother’s residence to ensure R.R.’s safety.

¶8            A guardian ad litem was appointed for R.R., and counsel was
appointed for Mother. On June 20, 2014, the juvenile court held a
preliminary protective hearing, and an initial dependency hearing was held
on July 7, 2014.

¶9           Sometime after DCS filed the dependency petition, Mother
provided the DCS investigator with contact information for a maternal aunt
(“Aunt”) who might be able to pick up R.R. and transport her to California.
Aunt, however, was unable to drive and stated she would have to rely on
her husband (“Uncle”) to get R.R. Uncle, however, had a criminal history,
including charges of domestic violence. Mother eventually gave Aunt a
power of attorney authorizing her to take custody of R.R., ostensibly for the
purpose of transporting R.R. to Mother, but because Aunt and Uncle were
not Arizona residents, DCS officials concluded DCS was required under the
ICPC to assess them in terms of placement before placing R.R. in their
custody.7 However, DCS was unable to gather the necessary information
to conduct an ICPC investigation for Aunt and Uncle.

¶10            While awaiting the dependency hearing, DCS placed R.R.
with a foster family, who ensured she was attending school. R.R. was also
given medical attention, receiving her first immunization shots.


7      See generally Ariz. Rev. Stat. (“A.R.S.”) § 8-548; see also Ariz. Dep’t of
Econ. Sec. v. Leonardo, 200 Ariz. 74, 77-78, ¶¶ 8-9, 22 P.3d 513, 516-17 (App.
2001) (discussing Arizona’s adoption of the ICPC, and its purpose and
policy in facilitating cooperation between states in the protection,
placement, and monitoring of dependent children).



                                       4
                           MARIA J. v. DCS, R. R.
                           Decision of the Court

Additionally, a visit to the dentist disclosed she had fifteen cavities, all of
which ultimately required fillings.

¶11           DCS sent a referral for parenting classes and counseling to
Mother in California, and started an ICPC process for Mother. DCS also
offered Mother supervised visits and telephone contact with R.R., and
Mother participated in telephonic visits with her approximately two or
three times per week. However, Mother continued to refuse to come to
Arizona to visit or get R.R. Further, DCS was unable to verify Mother’s
claim that she was living in a one-bedroom apartment with V.J., or
otherwise assess the current living situation, and was unable to verify
Mother’s claim that she was currently employed or whether Mother had
the financial means to care for R.R.

¶12           On September 3, 2014, the juvenile court held a contested
dependency hearing. DCS presented testimony from the DCS investigator
and the DCS caseworker assigned to the case. At the close of the State’s
case, Mother moved for judgment as a matter of law as to both alleged
grounds for dependency. The juvenile court denied Mother’s motion on
the neglect ground, but granted the motion on the abandonment ground.

¶13            Mother, who was appearing telephonically and spoke
through an interpreter, then testified she lives in an apartment with V.J.,
who was placed with her by the federal government.8 She claimed she is
employed by a small company during the week, cleans houses on
weekends, has a weekly income of $580, and has the financial means to care
for the children, including providing medical care, which she believes could
be obtained through Medicaid. Mother further testified that V.J. is
attending school, and she has looked into placing R.R. in a school. She
stated she could not provide proof of her income, however, because she
receives most of her income in the form of cash, and only a small amount
through checks. She also stated she would not run the risk of coming to
pick up R.R. due to her “legal status,” but Aunt and Uncle had come to
Yuma and were present the day of the hearing.

¶14         At the conclusion of the hearing, the juvenile court
adjudicated R.R. dependent after concluding DCS had proved by a


8     Mother testified the apartment is leased by her “brother-in-law,” and
although she is also listed as a tenant on the lease, V.J. is not. (Although the
record is not clear, it appears the “brother-in-law” is Mother’s boyfriend’s
brother.) She also testified the lease contains no condition limiting the
number of people living in the apartment.


                                       5
                           MARIA J. v. DCS, R. R.
                           Decision of the Court

preponderance of the evidence that Mother was unable to parent R.R. and
Mother’s inability to parent caused an unreasonable risk of harm to R.R. In
part, the court found Mother’s testimony was not credible, no parent
willing and able to care for R.R. was physically present, Mother had failed
to show proof of her housing arrangements or income, and Mother had
neglected R.R. by failing to make appropriate plans for her care after her
grandparents had died and allowing R.R. to assume the risk of traveling
from Guatemala to the United States on a bus unsupervised, while Mother
refused to even risk traveling to the border to get her. A case plan of family
reunification was set, with a current target date of June 14, 2015.9

¶15           We have jurisdiction over Mother’s timely appeal pursuant to
A.R.S. § 8–235(A).

                                 ANALYSIS

¶16           Mother argues the juvenile court erred in denying her motion
for judgment as a matter of law as to the allegation of neglect and abused
its discretion in finding R.R. dependent as to her.10 In effect, Mother’s




9       DCS is currently offering the following services as part of its
permanency plan: allowances and subsidies, case management services,
medical and dental services, parent locate services, placement services,
visitation services, and young adult services. The juvenile court has held
periodic report and review hearings, and has found that DCS has made
reasonable efforts to identify and assess placement with a member of the
child’s extended family or persons with a significant relationship with the
child, but no family members or persons with a significant relationship
have yet been identified as an appropriate placement.

10     DCS argues that, by failing to provide the standard of review or
applicable case law, Mother has waived her argument regarding the denial
of her motion for judgment as a matter of law. See ARCAP 13(a)(6)
(requiring that, for each contention, “the proper standard of review on
appeal shall be identified, with citations to relevant authority”); City of
Tucson v. Clear Channel Outdoor, Inc., 218 Ariz. 172, 195, ¶ 88, 181 P.3d 219,
242 (App. 2008) (concluding that a party’s failure to adequately develop its
argument resulted in waiver). In light of the significant interests in dispute,
however, we address the merits of Mother’s argument.




                                      6
                            MARIA J. v. DCS, R. R.
                            Decision of the Court

argument is that substantial and reasonable evidence does not support the
court’s finding of dependency.

¶17            We review de novo the denial of a motion for judgment as a
matter of law. Warne Invs., Ltd. v. Higgins, 219 Ariz. 186, 194, ¶ 33, 195 P.3d
645, 653 (App. 2008); Tobias v. Dailey, 196 Ariz. 418, 420, ¶¶ 6-7, 998 P.2d
1091, 1093 (App. 2000). In our analysis, however, we view the evidence and
all reasonable inferences therefrom in the light most favorable to the
nonmoving party. Warne Invs., 219 Ariz. at 194, ¶ 33, 195 P.3d at 653; Tobias,
196 Ariz. at 420, ¶ 7, 998 P.2d at 1093; Monaco v. HealthPartners of S. Ariz.,
196 Ariz. 299, 302, ¶ 6, 995 P.2d 735, 738 (App. 1999). A trial court should
only grant a motion for judgment as a matter of law “if the facts produced
in support of the claim or defense have so little probative value, given the
quantum of evidence required, that reasonable people could not agree with
the conclusion advanced by the proponent of the claim or defense.” Orme
Sch. v. Reeves, 166 Ariz. 301, 309, 802 P.2d 1000, 1008 (1990). We will affirm
if substantial evidence exists that could lead reasonable persons to find the
ultimate facts to support the verdict.11 Goodman v. Physical Res. Eng’g, Inc.,
229 Ariz. 25, 28, ¶ 6, 270 P.3d 852, 855 (App. 2011) (citations omitted); Acuna
v. Kroack, 212 Ariz. 104, 111, ¶ 24, 128 P.3d 221, 228 (App. 2006).

¶18            Additionally, we review a juvenile court’s ultimate ruling in
a contested dependency hearing for an abuse of discretion. See Willie G.,
211 Ariz. at 235, ¶ 21, 119 P.3d at 1038. We will not disturb a dependency
adjudication unless the findings on which it is based are clearly erroneous;
that is, unless no reasonable evidence supports them. See id.; Pima Cnty.
Juv. Dependency Action No. 118537, 185 Ariz. 77, 79, 912 P.2d 1306, 1308 (App.
1994).




11      Judgment as a matter of law during a trial without a jury is permitted
if “a party has been fully heard on an issue and the court after determining
the facts finds against the party on that issue.” Ariz. R. Civ. P. 52(c); see also
S.S. v. Superior Court, 178 Ariz. 423, 424, 874 P.2d 980, 981 (App. 1994)
(recognizing that this court may resort to the civil rules “where the juvenile
rules are silent and where the civil rules are readily adaptable and necessary
to the dependency proceedings”). If no findings of fact are requested or
made, this court must presume the trial court found the necessary facts
upon which to predicate its judgment, provided evidence exists in the
record to support the presumption. Upton v. East-West Realty Co., 81 Ariz.
58, 60, 299 P.2d 646, 647 (1956); see also Ariz. R. Civ. P. 52(a), (c) (explaining
findings of fact and conclusions of law are only necessary if requested).


                                        7
                           MARIA J. v. DCS, R. R.
                           Decision of the Court

¶19            The juvenile court, as the trier of fact in a dependency
proceeding, is “in the best position to weigh the evidence, judge the
credibility of the parties, observe the parties, and make appropriate factual
findings.” Pima Cnty. Dependency Action No. 93511, 154 Ariz. 543, 546, 744
P.2d 455, 458 (App. 1987). Thus, the resolution of conflicting evidence is
within the unique province of the juvenile court, and we will not reweigh
the evidence. Mary Lou C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 47, ¶ 8, 83
P.3d 43, 47 (App. 2004); Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278,
282, ¶ 12, 53 P.3d 203, 207 (App. 2002).

¶20            Under A.R.S. § 8-201(14)(a)(i), a dependent child is one who
is “[i]n need of proper and effective parental care and control and . . . who
has no parent or guardian willing to exercise or capable of exercising such
care and control.” A child may also be dependent if the child’s “home is
unfit by reason of abuse, neglect,[12] cruelty or depravity by a parent, a
guardian or any other person having custody or care of the child.” A.R.S.
§ 8-201(14)(a)(iii). However, the focus of the dependency statutes is “not on
the conduct of the parents but rather the status of the child.” Santa Cruz
Cnty. Juv. Dependency Action Nos. JD-89-006 & JD-89-007, 167 Ariz. 98, 102,
804 P.2d 827, 831 (App. 1990).

¶21           To an extent, Mother’s arguments ask us to reweigh the
evidence, which, as we have recognized, we will not do. See Mary Lou C.,
207 Ariz. at 47, ¶ 8, 83 P.3d at 47. Moreover, although Mother asserts the
juvenile court erroneously shifted the burden of proof to her on the issues
of her employment and housing, and otherwise characterizes several of the
court’s findings as mere speculation, we conclude the underlying findings
necessary for the court’s adjudication of dependency are supported by
substantial, reasonable evidence, independent of any employment and
housing issues.

¶22         In this case, Mother’s actions throughout have exhibited
ongoing neglect supporting the conclusion that R.R. is dependent as to her.
From the time Mother left R.R. in 2003, Mother never visited her, and

12     Under A.R.S. § 8-201(24)(a), “neglect” is defined in pertinent part as:

              The inability or unwillingness of a parent, guardian or
       custodian of a child to provide that child with supervision,
       food, clothing, shelter or medical care if that inability or
       unwillingness causes unreasonable risk of harm to the child’s
       health or welfare . . . .



                                       8
                          MARIA J. v. DCS, R. R.
                          Decision of the Court

although Mother asserts she sent money for the children, it was clearly
insufficient because R.R. had to drop out of school at a very young age and
work to support her family, and she never received any medical or dental
care. After R.R.’s grandparents died, Mother made no appropriate plans to
get the children or bring them to live with her. Instead, five months later,
Mother’s only “arrangements” consisted of a long, dangerous, and
unsupervised bus trip through a foreign country with no additional funds
made available to the children.13 Further, when the children reached the
border, no adult met them, and with only twenty dollars, R.R. had no way
to get to Mother’s home in California. Only after R.R. was in DCS’s
protective custody did Mother suggest her “significant other” — who had
a criminal history and had never met R.R. — could pick up R.R., and only
after the dependency petition was filed did Mother suggest Aunt and Uncle
could pick her up. DCS was unable to assess them in terms of placement,
however, and Uncle had a criminal history. Many of these events are
recent, and no evidence was presented that Mother’s ongoing inability or
unwillingness to exercise proper judgment or provide proper parental
supervision has changed. Accordingly, substantial, reasonable evidence
supports the juvenile court’s conclusions that Mother “put the children in
unreasonable risk of harm” and neglected the children because “she should
have been making plans [when the grandparents died] to either go back to
Guatemala and parent her children or . . . get the children up to the U.S,”
and because she allowed the children to assume the risk of traveling
through Mexico by themselves.

¶23            Moreover, after taking R.R. into temporary protective
custody, DCS gave Mother an opportunity to come get her, but Mother
refused to do so, and later testified she was unwilling to risk crossing the
California border because she was undocumented. By the time of the
dependency hearing, Mother still had not come to Arizona to see or get R.R.,
and she continued to refuse to do so. Substantial, reasonable evidence
therefore supported the juvenile court’s determination that R.R. was
dependent because there was no parent “able or willing to take custody of
[her]” at the time of trial.14


13     Even Mother admitted the children could have come into harm
traveling unsupervised through Mexico, and in fact, they were assaulted
and robbed.

14     Mother asserts she was willing and able to parent R.R. because she
“sent someone with a legal valid power of attorney to pick her child up.”



                                     9
                           MARIA J. v. DCS, R. R.
                           Decision of the Court

¶24            Because substantial, reasonable evidence otherwise supports
the juvenile court’s finding of dependency, we need not consider Mother’s
assertion that the juvenile court shifted the burden of proof on the issues of
her employment and housing. See Oscar F. v. Dep’t of Child Safety, 235 Ariz.
266, 269 n.5, ¶ 11, 330 P.3d 1023, 1026 n.5 (App. 2014) (holding that this court
need not consider one reason for a dependency if sufficient evidence
supports another). In any case, it appears the juvenile court was merely
unpersuaded by the evidence Mother presented to counter DCS’s evidence
that R.R. was dependent. Moreover, the uncertainty of Mother’s (and
Aunt’s) living situation was relevant to the need for an ICPC home study
for a child who was otherwise dependent.

¶25             As we have noted, Mother maintains the juvenile court
should have allowed Aunt to transport R.R. to her based on the power of
attorney Mother signed allowing Aunt to take custody of R.R. But given
R.R.’s status as a child in the temporary protective custody of DCS, the
ICPC prohibited the juvenile court from simply placing her with Aunt or
enabling Aunt to take her to Mother in California. See A.R.S. § 8-548, art.
III(a)-(b), (d); Ariz. Dep’t of Econ. Sec. v. Stanford, 234 Ariz. 477, 480-81,
¶¶ 17-18, 323 P.3d 760, 763-64 (App. 2014). When a parent’s rights have
been diminished by a court order — as compared to a parent who has full
legal rights prior to placing a child — “no inference of fitness for placement
may be made.” Leonardo, 200 Ariz. at 81, ¶ 20, 22 P.3d at 520 (concluding
that the ICPC applies to the out-of-state placement of children made
temporary wards of the juvenile court). Instead, the parent “must be
investigated to ensure that the child would be safe if placed with that parent
and, thereafter, provided any necessary services.” Id. When a parent lives
in another state, the ICPC requires the other state to “investigate and
monitor the placement.” Id. This is because “the primary purpose of the
ICPC is to protect children by making certain they are placed in a safe
environment.” Id. at 82, ¶ 22, 22 P.3d at 521.

¶26           Further, the ICPC prohibits the juvenile court from sending a
child into a receiving state without complying with the ICPC’s
requirements or regulations. See Stanford, 234 Ariz. at 480-82, ¶¶ 17-23, 323
P.3d at 763-65; A.R.S. § 8-548. A violation of the ICPC not only endangers

However, when a parent executes a power of attorney, “the juvenile court
d[oes] not err in refusing to give preclusive effect to the mother’s delegation
of parental authority in relation to the dependency proceeding.” Maricopa
Cnty. Juv. Action No. JD-05401, 173 Ariz. 634, 639-40, 845 P.2d 1129, 1134-35
(App. 1993). The juvenile court therefore did not err in finding the power
of attorney alone was insufficient.


                                      10
                           MARIA J. v. DCS, R. R.
                           Decision of the Court

a child sent into another state without supervision, but also jeopardizes
Arizona’s future ability to place children in the other state. See A.R.S. § 8-
548, art. IV (providing that any “violation of the laws respecting placement
of children . . . shall constitute full and sufficient grounds for the suspension
or revocation of any license, permit, or other legal authorization held by the
sending agency which empowers or allows it to place, or care for children”).

¶27           Neither Aunt nor Mother lives in Arizona. Mother provided
mostly non-verifiable information at the dependency hearing, and
continued to insist R.R. be released into Aunt’s care. As the DCS case
manager testified, however, to place R.R. with Aunt or allow her to take
custody of R.R., Aunt and Uncle would have had to comply with the
requirements of the ICPC to ensure R.R. was in a safe environment. DCS
was unable to gather the necessary information to conduct an ICPC
investigation for Aunt and Uncle, however, and even without an
investigation done through the ICPC, DCS discovered Aunt was unable to
drive, Aunt relied on Uncle for transportation, and Uncle had a criminal
conviction for domestic violence. Releasing a child into such a situation
would thus be inappropriate under the ICPC. Further, sending R.R. to
Mother in another state by any means would have violated the ICPC unless
the juvenile court determined R.R. was not dependent. The ICPC
prohibited the juvenile court from placing R.R. with Aunt or enabling Aunt
to take her to Mother in California. Accordingly, substantial evidence
supports the juvenile court’s denial of Mother’s motion for judgment as a
matter of law, and reasonable evidence supports the court’s order finding
R.R. dependent under A.R.S. § 8-201(14).

                               CONCLUSION

¶28           Because substantial, reasonable evidence supports the
juvenile court’s order of dependency, we affirm.




                                  :ama




                                         11